FILED
                             NOT FOR PUBLICATION                            MAY 11 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DONNA LENOCKER,                                  No. 09-35634

               Plaintiff - Appellant,            D.C. No. 3:07-cv-01742-ST

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner
Social Security Administration,

               Defendant - Appellee.



                   Appeal from the United States District Court
                             for the District of Oregon
                 Ancer L. Haggerty, Senior District Judge, Presiding

                               Submitted May 6, 2010 **
                                  Portland, Oregon

Before:        KOZINSKI, Chief Judge, BEA and IKUTA, Circuit Judges.

       The ALJ didn’t err in declining to find Lenocker’s degenerative disc disease

a severe impairment because it didn’t satisfy the duration requirement. See 20

C.F.R. § 404.1509. When Lenocker saw a doctor in 2006 for a back injury, she

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2

told the doctor that she had recovered from her previous injuries. For her present

injury, the doctor projected that she could return to work in three to six weeks.

      The ALJ properly credited the opinion of Dr. Leland and discredited the

opinions of Dr. Cole and the DDS physicians regarding the severity of Lenocker’s

non-exertional limitations. See Carmickle v. Comm’r, 533 F.3d 1155, 1164 (9th

Cir. 2008). Leland’s evaluation was the latest and most comprehensive.

      The ALJ properly discredited Lenocker’s testimony because there was

evidence of malingering. See Greger v. Barnhart, 464 F.3d 968, 972 (9th Cir.

2006). And the ALJ gave germane reasons for rejecting the testimony of the lay

witnesses. See Carmickle, 533 F.3d at 1164. Lester’s assessment was at odds with

Lenocker’s ability to work as a caregiver for six months, and the opinions of

Lenocker’s family were inconsistent with the medical record.

      The vocational hypothetical wasn’t flawed because it contained all of the

limitations the ALJ found credible. See Bayliss v. Barnhart, 427 F.3d 1211, 1217

(9th Cir. 2005).


      AFFIRMED.